
	
		II
		110th CONGRESS
		2d Session
		S. 3066
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate certain National Forest System land in the
		  Pike and San Isabel National Forests and certain land in the Royal Gorge
		  Resource Area of the Bureau of Land Management in the State of Colorado as
		  wilderness, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Browns Canyon Wilderness
			 Act.
		2.DefinitionsIn this Act:
			(1)Secretary
			 concernedThe term
			 Secretary concerned means—
				(A)the Secretary of Agriculture, with respect
			 to the National Forest System land designated as wilderness by section
			 3(a)(1)(A); and
				(B)the Secretary of the Interior, with respect
			 to the land in the Royal Gorge Resource Area of the Bureau of Land Management
			 designated as wilderness by section 3(a)(1)(B).
				(2)StateThe
			 term State means the State of Colorado.
			(3)Wilderness
			 areaThe term
			 wilderness area means the Browns Canyon Wilderness designated by
			 section 3(a)(1).
			(4)Wilderness
			 mapThe term wilderness map means the map entitled
			 Browns Canyon Proposed Wilderness and dated May 20, 2008.
			3.Designation of
			 Browns Canyon Wilderness, Pike and San Isabel National Forests and Royal Gorge
			 Resource Area, Colorado
			(a)Designation
				(1)In
			 generalIn furtherance of the Wilderness Act (16 U.S.C. 1131 et
			 seq.), the following land in the State is designated as wilderness and as a
			 component of the National Wilderness Preservation System, to be known as
			 Browns Canyon Wilderness:
					(A)Certain land in
			 the Pike and San Isabel National Forests, comprising approximately 12,104
			 acres, as generally depicted on the wilderness map.
					(B)Certain land in
			 the Royal Gorge Resource Area, comprising approximately 7,921 acres, as
			 generally depicted on the wilderness map.
					(2)Wilderness map
			 and legal description
					(A)In
			 generalAs soon as
			 practicable after the date of enactment of this Act, the Secretary of
			 Agriculture and the Secretary of the Interior shall file a legal description of
			 the wilderness area with the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate.
					(B)Force and
			 effectThe wilderness map and
			 legal description shall have the same force and effect as if included in this
			 Act, except that the Secretary concerned may correct clerical and typographical
			 errors in the wilderness map and legal description.
					(C)Public
			 availabilityThe wilderness
			 map shall be on file and available for public inspection in appropriate offices
			 of the Bureau of Land Management and the Forest Service.
					(b)Administration
			 of wilderness areaSubject to valid existing rights, the
			 Secretary concerned shall manage the wilderness area in accordance with this
			 Act and the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference
			 in the Wilderness Act to the effective date of the Wilderness Act shall be
			 considered to be a reference to the date of enactment of this Act.
			(c)GrazingThe grazing of livestock and the
			 maintenance of facilities related to grazing in the wilderness area, if
			 established before the date of enactment of this Act, shall be permitted to
			 continue in accordance with section 4(d)(4) of the Wilderness Act (16 U.S.C.
			 1133(d)(4)), as further interpreted by section 108 of Public Law 96–560 (16
			 U.S.C. 1133 note), and the guidelines set forth in appendix A of the report of
			 the Committee on Interior and Insular Affairs of the House of Representatives
			 accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405).
			(d)State
			 jurisdictionAs provided in section 4(d)(7) of the Wilderness Act
			 (16 U.S.C. 1133(d)(7)), nothing in this Act affects the jurisdiction or
			 responsibilities of the State with respect to wildlife and fish in the
			 State.
			(e)Incorporation of
			 acquired land and interestsAny land acquired by the United States that
			 is immediately adjacent to the boundary of the wilderness area and that the
			 Secretary concerned determines is suitable for inclusion within the National
			 Wilderness Preservation System shall become part of the wilderness area.
			(f)Water
			 rights
				(1)FindingsCongress
			 finds that—
					(A)the land
			 designated as wilderness by this Act is—
						(i)arid in
			 nature;
						(ii)generally not
			 suitable for—
							(I)the development
			 of new water resource facilities; or
							(II)the expansion of
			 existing water resource facilities; and
							(iii)located at or
			 near the headwaters of streams on land with respect to which there are no or
			 limited—
							(I)actual or
			 proposed water resource facilities located upstream; or
							(II)opportunities
			 for diversion, storage, or other uses of water occurring outside the
			 land;
							(B)the boundaries of
			 the land designated as wilderness by this Act are drawn in a manner that
			 specifically precludes any conflict with the existing or future management and
			 use of the water of the Arkansas River in the State; and
					(C)because of the
			 nature of the land designated as wilderness by this Act, it is possible to
			 provide for proper management and protection of the wilderness and other values
			 of the land in ways different from those used in other laws.
					(2)Limitation on
			 new water resource facilities
					(A)Definition of
			 water resource facilityIn this paragraph, the term water
			 resource facility means an irrigation or pumping facility, reservoir,
			 water conservation work, aqueduct, canal, ditch, pipeline, well, hydropower
			 project, transmission or other ancillary facility, or any other water
			 diversion, storage, or carriage structure.
					(B)Restriction on
			 new water resource facilitiesExcept as otherwise provided in
			 this Act, on or after the date of enactment of this Act, neither the President
			 nor any other officer, employee, or agent of the United States shall fund,
			 assist, authorize, or issue a license or permit for the development of any new
			 water resource facility within the wilderness area.
					(C)Effect of
			 paragraphNothing in this paragraph affects or limits the use,
			 operation, maintenance, repair, modification, or replacement of a water
			 resource facility that is—
						(i)located within
			 the boundaries of the wilderness area; and
						(ii)in
			 existence on the date of enactment of this Act.
						(3)Effect on water
			 rightsNothing in this Act—
					(A)affects any
			 vested absolute or decreed conditional water rights (including any water rights
			 held by the United States) in existence on the date of enactment of this
			 Act;
					(B)establishes a
			 precedent with regard to any future wilderness designations; or
					(C)limits, alters,
			 or amends any interstate compact or equitable apportionment decree that
			 apportions water among and between the State and other States.
					(g)WithdrawalSubject
			 to valid rights in existence on the date of enactment of this Act, the
			 wilderness area is withdrawn from—
				(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 laws relating to mineral and geothermal leasing or mineral materials.
				(h)Fire, insect,
			 and disease management activities
				(1)Control and
			 prevention activitiesThe
			 Secretary concerned may undertake such measures in the wilderness area as are
			 necessary for the control and prevention of fire, insects, and diseases, in
			 accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1))
			 and the report of the Committee on Interior and Insular Affairs of the House of
			 Representatives to accompany H.R. 1437 of the 98th Congress (H. Rept.
			 98–40).
				(2)ReviewNot
			 later than 1 year after the date of enactment of this Act, the Secretary
			 concerned shall review existing policies applicable to the wilderness area to
			 ensure that authorized approval procedures for any fire management measures
			 allow a timely and efficient response to fire emergencies in the wilderness
			 area.
				(i)Buffer
			 zones
				(1)In
			 generalNothing in this Act creates or implies the creation of
			 protective perimeters or buffer zones around the wilderness area.
				(2)Activities
			 outside wilderness areaThe fact that an activity in, or use of,
			 non-wilderness areas can be seen or heard from within the wilderness area shall
			 not preclude the activity or use as a result of this Act.
				
